--------------------------------------------------------------------------------


Exhibit 10.10


AMENDMENTS
TO THE
IFT CORPORATION
DIRECTOR COMPENSATION PLAN


THE DIRECTOR COMPENSATION PLAN of IFT Corporation is hereby amended as follows:


FIRST: Section 1.2(b) is hereby amended to be and to read in its entirety as
follows:


“(b) "Change in Control" means an Ownership Change Event or series of related
Ownership Change Events (collectively, a "Transaction") in which the
stockholders of the Company immediately before the Transaction do not retain
immediately after the Transaction, direct or indirect beneficial ownership of
more than fifty percent (50%) of the total combined voting power of the
outstanding voting securities of the Company or, in the case of an Ownership
Change Event, the entity to which the assets of the Company were transferred. An
"Ownership Change Event" shall be deemed to have occurred if any of the
following occurs with respect to the Company: (i) the direct or indirect sale or
exchange by the stockholders of the Company of all or substantially all of the
voting stock of the Company; (ii) a merger or consolidation in which the Company
is a party; (iii) the sale, exchange, or transfer of all or substantially all of
the assets of the Company (other than a sale, exchange or transfer to one or
more subsidiaries of the Company); or (iv) a liquidation or dissolution of the
Company. The sole exception to Change in Control and Ownership Change Event as
described above shall be any Change in Control that may result from the death or
incapacity of Richard J. Kurtz wherein his interest is transferred to his heirs
only. In such event for the purposes hereof, no Change in Control or Ownership
Change Event shall be deemed to have occurred.”


SECOND: Section 1.2(g) is hereby amended to be and to read in its entirety as
follows:


“(g) “Retention Fee” means cash payment to Independent Directors (as such term
is defined in the American Stock Exchange Company Guide) for serving on the
Board of Directors.”


THIRD: Section 2.4 is hereby amended to be and to read in its entirety as
follows:



 
“2.4
Cash Payment. An annual Retention Fee, payable on a quarterly basis, shall be
paid by the Company to all eligible Participants under this Plan as follows:




 
(a)
$4,000 per annum for the first year of continuous service on the Board of
Directors;




 
(b)
$7,000 per annum for the second year of continuous service on the Board of
Directors; and




 
(c)
$10,000 per annum for the third year of continuous service and thereafter on the
Board of Directors.”



By Order of the Board of Directors, the foregoing amendments to the Director
Compensation Plan are effective July 25, 2005.


IFT CORPORATION




/s/ Sharmeen Hugue, Corporate Secretary
 
7/25/05
 
Sharmeen Hugue
 
Date
 
Corporate Secretary
     




--------------------------------------------------------------------------------